EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan H. Opalko on May 6, 2022.

The application has been amended as follows:
In the Claims: 
	In claim 1, line 3, replace “such that” with --so that--; and
		 Lines 10-11, replace “such that” with --so that--.
	In claim 2, line 2, replace “such that” with --so that--.
	In claim 4, line 5, replace “such that” with --so that--.
	In claim 14, line 5, replace “such that” with --so that--; and
		Lines 12-113 replace “such that” with --so that--.

Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based pm Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of the amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, an implant and/or method for making an implant where a substrate is provided with an integral heating element, which heats edges of a housing to form a hermetic seal between the housing and the substrate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792